Case 5:20-cv-00269-VAP Document 25 Filed 03/24/20 Page 1 of 4 Page ID #:205



 1 RONALD P. SLATES, State Bar #43712

 2 RONALD P. SLATES, A PROFESSIONAL CORPORATION
     500 South Grand Avenue, Biltmore Tower Suite 2010
 3 Los Angeles, California 90071

 4 (213) 624-1515 / FAX (213) 624-7536
     rslates2@rslateslaw.com
 5 Attorneys for Plaintiff and Judgment Creditor

 6 AVT - NEW YORK, L.P., a Utah limited partnership

 7

 8                         UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11

12 AVT - NEW YORK, L.P., a Utah limited ) CASE NO. 5:20-cv-00269-VAP
     partnership,                              )
13                                                 TURNOVER ORDER AS TO
                                               )
14                  Plaintiff,                 )   JUDGMENT DEBTOR OLIVET
                                               )   UNIVERSITY IN CONNECTION WITH
15                                                 ISSUANCE OF WRIT OF POSSESSION
           vs.                                 )
                                                   BY PLAINTIFF AND JUDGMENT
16                                             )
                                                   CREDITOR AVT - NEW YORK, L.P.
     OLIVET UNIVERSITY, a California           )
17
     corporation,                              )   The Hon. Virginia A. Phillips, Chief District
18                                             )   Judge
19
                    Defendant.                 )
                                               )   Crtrm: 8A, 8th Floor
20                                             )   Place: 350 West 1st Street
                                               )          Los Angeles, CA 90012
21

22                                                 Judgment entered on January 7, 2019
23

24         Upon application duly made by Plaintiff and Judgment Creditor AVT - NEW
25   YORK, L.P., a Utah limited partnership (“AVT”) for the issuance of a Turnover Order
26   directed to Judgment Debtor OLIVET UNIVERSITY, a California corporation
27   (“Olivet”) in connection with AVT’s Application for Writ of Possession and good
28   cause having been shown therefor:
                                            Page 1
                                         TURNOVER ORDER
                                                                                                Case 5:20-cv-00269-VAP Document 25 Filed 03/24/20 Page 2 of 4 Page ID #:206



                                                                                                 1         IT IS HEREBY ORDERED that Olivet immediately upon entry or levy of this
                                                                                                 2   Order deliver the following personal property to AVT via the United States Marshal:
                                                                                                 3         •     Dell PowerEdge R830 Servers - 2x Intel Xeon E5-46IO v4 1.8GHz. 25M
                                                                                                 4               Cache, 6.4 GT/s QPI, No turbo. HR, IOC/20T (105W) Max Mem 1866
                                                                                                 5               MHZ, Chassis with up to 16, 2.5" hard drives with associated component,
                                                                                                 6               with Serial Nos.:
                                                                                                 7               •     46WTCH2,
                                                                                                 8               •     46WVCH2,
                                                                                                 9               •     46WWCH2,
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10               •     46XSCH2,
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11               •     46XTCH2,
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12               •     46XVCH2,
                                                                                                13               •     46XWCH2,
                                                                                                14               •     46YSCH2,
                                                                                                15               •     46SWCH2,
                                                                                                16               •     46TSCH2,
                                                                                                17               •     46TTCH2,
                                                                                                18               •     46TVCH2,
                                                                                                19               •     46TWCH2, and
                                                                                                20               •     46VSCH2.
                                                                                                21
                                                                                                           •     Dell PowerEdge R830 Servers - 2x Intel Xeon E5-46IO v4 1.8GHz. 25M
                                                                                                22
                                                                                                                 Cache, 6.4 GT/s QPI, No turbo. HR, IOC/20T (105W) Max Mem 1866
                                                                                                23
                                                                                                                 MHZ, Chassis with up to 16, 2.5" hard drives with associated component,
                                                                                                24
                                                                                                                 with Serial Nos.:
                                                                                                25
                                                                                                                 •     46VTCH2,
                                                                                                26
                                                                                                                 •     46VVCH2,
                                                                                                27
                                                                                                                 •     46VWCH2,
                                                                                                28

                                                                                                                                           Page 2
                                                                                                                                       TURNOVER ORDER
                                                                                                Case 5:20-cv-00269-VAP Document 25 Filed 03/24/20 Page 3 of 4 Page ID #:207



                                                                                                 1             •     46WSCH2,
                                                                                                 2             •     46YVCH2,
                                                                                                 3             •     46YWCH2,
                                                                                                 4             •     46ZSCH2,
                                                                                                 5             •     46ZTCH2,
                                                                                                 6             •     46ZVCH2,
                                                                                                 7             •     46ZWCH2,
                                                                                                 8             •     470TCH2,
                                                                                                 9             •     470VCH2,
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10             •     470WCH2, and
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11             •     471TCH2.
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12
                                                                                                         •     2,290 Sq. Ft. Single Family Modular Home with associated components.
                                                                                                13

                                                                                                14       •     Assorted office furniture and workstations including delivery and
                                                                                                15             assembly:
                                                                                                16             •     50 trading desk,
                                                                                                17             •     35 Allsteel workstations,
                                                                                                18             •     21 Allsteel filing cabinets,
                                                                                                19             •     29 Hon cabinets,
                                                                                                20             •     75 Office star chairs,
                                                                                                21             •     21 assorted chairs,
                                                                                                22             •     11 executive desks,
                                                                                                23             •     6 conference and round tables,
                                                                                                24             •     2 large couches,
                                                                                                25             •     32 humanscale dual monitor arms,
                                                                                                26             •     16 conference table chairs,
                                                                                                27             •     2 long conference tables,
                                                                                                28             •     1 large round conference table,
                                                                                                                                           Page 3
                                                                                                                                     TURNOVER ORDER
                                                                                                Case 5:20-cv-00269-VAP Document 25 Filed 03/24/20 Page 4 of 4 Page ID #:208



                                                                                                 1             •     4 global upholstery leather chairs, and
                                                                                                 2             •     1 glass coffee table
                                                                                                 3

                                                                                                 4
                                                                                                     DATED: March 24, 2020
                                                                                                 5

                                                                                                 6                                          ________________________________
                                                                                                 7                                          Hon. Virginia A. Phillips,
                                                                                                                                            Chief U.S. District Judge
                                                                                                 8

                                                                                                 9
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12

                                                                                                13

                                                                                                14

                                                                                                15

                                                                                                16

                                                                                                17

                                                                                                18

                                                                                                19

                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                                                            Page 4
                                                                                                                                     TURNOVER ORDER
